Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Alonso Alonso.
Mediante petición de certiorari, acude ante nos el Minis-terio Público para solicitar que revoquemos una resolución dictada por el Tribunal Superior, Sala de Caguas, en la cual se declaró con lugar una moción de nuevo juicio pre-sentada por el recurrido. A través de una sentencia breve, la mayoría del Tribunal revoca el dictamen del tribunal de instancia que concedió un nuevo juicio a los recurridos. Disentimos.
*104r — i
El 30 de mayo de 1991 fue asesinado a balazos el joven Jesús Ernesto Adorno, mejor conocido por “Memo”, por lo que fueron acusados Ramón Martínez Ortiz, Javier Con-cepción Villafañe, Roberto Ramos González e Irving Nieves Caraballo. Un Jurado los encontró culpables de asesinato en segundo grado y de violaciones a la Ley de Armas de Puerto Rico, pero los absolvió en cuanto a los cargos por conspiración.
Los convictos presentaron posteriormente sendos recur-sos de apelación ante el Tribunal de Apelaciones de Puerto Rico, Sección Norte. Pendientes estos recursos, el 4 de diciembre de 1993 los aquí recurridos presentaron una mo-ción en la que solicitaron un nuevo juicio ante el Tribunal Superior, Sala de Caguas, que la declaró con lugar el 12 de agosto de 1993.
En sentencia dictada el 30 de agosto de 1993, el Tribunal de Apelaciones ordenó el sobreseimiento de los recursos de apelación debido a la decisión del tribunal sentenciador de celebrar un nuevo juicio. El 10 de septiembre de 1993 el Procurador General acudió ante nos para solicitar la revo-cación de la resolución que concedió el nuevo juicio, ade-más de la paralización de los procedimientos en instancia. Señaló como único error el siguiente:
Cometió grave error de derecho el Tribunal Superior, Sala de Caguas, al declarar Ha Lugar la Moción de nuevo juicio presen-tada por los recurridos y fundamentada en el descubrimiento de nueva prueba exculpatoria cuando ésta resultó ser tanto acumulativa como impugnatoria de la prueba desfilada en el juicio. Petición de certiorari, pág. 2.
Ese mismo día dictamos una resolución que paralizaba los procedimientos en instancia y concedimos a los recurri-dos un término de diez (10) días para exponer su posición.
*105f — I hH
El día del juicio compareció como testigo de cargo el jo-ven José Ramos Ríos, quien declaró lo siguiente. El día del asesinato se encontraba en el Residencial Turabo Heights cuando se encontró con un individuo conocido como “Poto-co” y Juan Antonio Fuentes, apodado “Tony Pantera”, quien preguntó sobre lo que podía hacer en relación con un dinero que le debían en la Barriada Morales. Las otras personas le aconsejaron que no fuera a ese lugar porque lo podían matar.
Tony entonces fue a casa de su amigo Memo y, junto a Potoco, se quedaron hablando. El testigo de cargo estaba cerca, por lo que vio y escuchó cuando dos (2) individuos se acercaron y le preguntaron a Tony por qué no iba a la Ba-rriada Morales. Memo explicó que Tony no podía ir y, pos-teriormente, los individuos entregaron lo adeudado a Memo, quien a su vez entregó el dinero a Tony.
Momentos después se escuchó un disparo proveniente de uno (1) de los carros de los individuos. Memo y otro ser humano, conocido como “David”, contestaron los disparos. El testigo de cargo subió a su apartamento y desde su bal-cón observó a los acusados llegar al rato y asesinar a Memo. Aquí termina la versión de José Ramos Ríos.
Como testigo de defensa compareció Sergio Merced Es-pada (Sergito), quien estuvo presente en el lugar de los hechos y declaró que los acusados no eran las personas, quienes él había visto asesinar a Memo. Añadió que por lo menos tres (3) de los cuatro (4) acusados estaban cerca del lugar tomando refrescos o cervezas.
Sometido el caso, el Jurado los encontró culpables en una votación de nueve (9) a tres (3) por los delitos ya indicados. Los recurridos alegan que después de presentar el recurso de apelación ante el Tribunal de Apelaciones se descubrió nueva prueba exculpatoria que, además, ofrecía *106ai Ministerio Público las descripciones de los participantes y el móvil del asesinato. Esta prueba consistía en el testi-monio de Juan A. Fuentes (Tony), quien presenció todos los hechos ocurridos la noche del asesinato. Por lo anterior, solicitaron la celebración de un nuevo juicio.
El tribunal de instancia celebró una vista en la cual declararon dos (2) testigos. El Ledo. Pedro Hernández Ai-varado testificó sobre el momento cuando la defensa advino en conocimiento de los elementos de la nueva prueba. Por otro lado, Juan A. Fuentes declaró que después del asesi-nato se fue fuera de Puerto Rico por temor a perder su vida, debido a que los verdaderos culpables estaban libres en la comunidad. Narró todo lo sucedido aquella noche y describió a los verdaderos culpables, alegando que los po-día identificar.
El tribunal sentenciador concluyó que procedía celebrar un nuevo juicio por cumplirse los requisitos legales para ello.
I — I 1 — 1 I — I
Las Reglas 187 a 192 de Procedimiento Criminal regu-lan la concesión o denegación de una solicitud de nuevo juicio. 34 L.P.R.A. Ap. II. La Regla 188 de Procedimiento Criminal, supra, señala, en lo pertinente, lo siguiente:
El tribunal concederá nuevo juicio por cualquiera de los si-guientes fundamentos:
(a) Que se ha descubierto nueva prueba, la cual, de haber sido presentada en el juicio, probablemente habría cambiado el veredicto o fallo del tribunal, y la que no pudo el acusado con razonable diligencia descubrir y presentar en el juicio. Al soli-citar un nuevo juicio por este fundamento, el acusado deberá acompañar a su moción la nueva prueba en forma de declara-ciones juradas de los testigos que la aducirán.
Para conceder la solicitud de nuevo juicio por existencia de nueva prueba, el tribunal sentenciador debe quedar convencido de que ésta: (a) no se pudo descubrir con razo-*107nable diligencia antes del juicio; (b) no es meramente acu-mulativa; (c) no es impugnatoria de la prueba aducida du-rante el juicio; (d) es creíble, y (e) probablemente produciría un resultado diferente. Véanse: Pueblo v. Morales Rivera, 115 D.P.R. 107, 115 (1984); Pueblo v. Beltrán, 73 D.P.R. 509 (1952); Pueblo v. Morales, 66 D.P.R. 10 (1946).
Es menester recordar lo siguiente:
La moción de nuevo juicio va dirigida a la discreción del tribunal sentenciador y su actuación no será alterada en apelación a menos que se demuestre un claro e inequívoco abuso de discre-ción .... Pueblo v. Pardo Toro, 90 D.P.R. 635, 644 (1964). Véanse: Pueblo v. Moreno Morales I, 132 D.P.R. 261 (1992); Pueblo v. Agosto Castro, 102 D.P.R. 441 (1974); Pueblo v. Vázquez Izquierdo, 96 D.P.R. 154 (1968).
En este caso el tribunal de instancia no abusó de su discreción al conceder el nuevo juicio solicitado. Surge con claridad que el nuevo testigo de la defensa no estuvo dis-ponible para el juicio original, a pesar de las diligencias realizadas. El agente Alberto Vélez declaró en el juicio que durante la investigación criminal se intentó infructuosa-mente encontrar a Juan A. Fuentes y sólo se sabía que estaba fuera de Puerto Rico. El testigo explicó en su decla-ración jurada que se escondió por temor a los verdaderos asesinos.
Por otro lado, el testimonio de Juan A. Fuentes provee información no acumulativa al tribunal, pues detalla lo su-cedido antes y durante los hechos que culminaron con el asesinato de Memo; ofrece una explicación sobre los moti-vos para el crimen, y presenta la posibilidad de identificar a los verdaderos asesinos. Tales detalles no podían surgir del testimonio del testigo de la defensa, Sergio Merced Es-pada, pues éste no estuvo presente durante toda la cadena de eventos ocurridos aquella noche. De lo anterior se des-prende, además, que la nueva prueba no es impugnatoria.
Surge de la resolución recurrida que el testimonio de Juan A. Fuentes mereció entera credibilidad al tribunal sentenciador. La naturaleza del testimonio de marras, ade-*108más, permite concluir razonablemente que, de haber es-tado disponible durante el juicio, otro hubiera sido el resultado(1) En estas circunstancias, el Tribunal Superior decidió correctamente que procedía un nuevo juicio. De lo contrario, los recurridos no tendrían una oportunidad de traer esta nueva prueba.
Por todo lo anterior, disentimos. Procede la confirmación de la resolución recurrida.

 Por otro lado, la Regla 192 de Procedimiento Criminal autoriza a los tribu-nales a conceder un nuevo juicio cuando después de dictada la sentencia el acusado advenga en conocimiento de nuevos hechos o elementos de prueba que evidencien su inocencia. 34 L.P.R.A. Ap. II. El testimonio que se pretende demostrar en un nuevo juicio evidentemente va dirigido a probar que los acusados no fueron las personas quienes cometieron el asesinato de marras. Pueblo v. Ruiz Torres, 127 D.P.R. 612 (1990). Para que una moción al amparo de esta regla proceda, el peticionario debe presentarla en treinta (30) días a partir del momento en que adviene en conoci-miento de la nueva prueba. Asumiendo que la defensa en este caso realmente conoció los detalles del nuevo testimonio en noviembre de 1992, procede la moción de nuevo juicio presentada el 4 de diciembre de 1992.